Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Attachment
3.a) 	New issues
First, new FIG. 2C and new description “Fig. 2C shows another schematic representation of a cross sectional view taken through a thru-axle of a wheel axle assembly of a bicycle” (emphasis added) in the amended Brief Description of the Drawings (see p. 3 of the Amendment under 37 CFR 1.116 hereinafter “Am.”), and “Figure 2C shows an example of the first transmitter 20 mounted to a rear derailleur 15” (Emphasis added) in the amended specification (Am. p. 4) raise new issues that would require further consideration and/or search.  
For example, the above amendments may necessitate a new rejection under 35 USC 112(a) because there was no indication in the specification as to whether the parts represented by the black boxes “15” and “20” (the rear derailleur and the first transmitter), were “off the shelf” or must be specifically constructed or modified for Applicant’s claimed bicycle.  Also, there were no details in the specification of how the parts should be mechanically and/or electrically interconnected, and/or controlled to obtain the specific operations claimed by the applicant.  Thus, the above amendments would raise new issues such as a lack of written description and/or a lack of enablement (MPEP § 2163 et seq.).   Please see In re Gunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976) and In re Donohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977) cited in MPEP § 2164.06(a).
In response to Applicant’s contention, e.g., on p. 13 of the Am:
Applicant submits that a person having ordinary skill in the art understands the use, connection, and placement of a rear derailleur in a bicycle. Thus, no new matter has been added and the schematic representation of FIG. 2C would be understood with regards to how such features are connected. Moreover, page 7, lines 1-8 of the disclosure describes how the short range wireless connection (or first wireless connection) is used with a rear derailleur. Accordingly, new FIG. 2C should be accepted. (Emphases added)
 
As noted, an expert’s opinion on the ultimate legal issue must be supported by something more than a conclusory statement.  In re Buchner, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) cited in MPEP § 2164.05.  In the instant case, Applicant has not provided any evidence to show that the person having ordinary skill in the art (PHOSITA) understands the use, connection, and placement of a rear derailleur in a bicycle as claimed.  On the other hand, the Examiner respectfully submits that even if new FIG. 2C does not add new matter, it is not sufficient for the purposes of the written description requirement of 35 USC 112 that the disclosure, when combined with the knowledge in the art, would lead one to speculate as to modifications that the inventor might have envisioned, but failed to disclose.  As noted, each application in the chain must describe the claimed features.  Lockwood v. American Airlines, Inc., 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) cited in MPEP § 2163.02.   In addition, the Court in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014) stated a specification needs not disclose what is well-known in the art, but it is the specification, and not the knowledge of one skilled in the art that must supply the novel aspects of an invention in order to constitute adequate enablement.  See also Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-1385 (Fed. Cir. 2009) and Atmel Corp., 198 F.3d at 1380 cited in Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) and/or MPEP § 2181.
Notwithstanding the above new issues, the Examiner agrees to accept new FIG. 2C.  The Examiner is mindful that 35 U.S.C. 113 states: 
may not be used (i) to overcome any insufficiency of the application due to lack of an enabling disclosure or otherwise inadequate disclosure therein, or (ii) to supplement the original disclosure thereof for the purpose of interpretation of the scope of any claim. (Emphases added)

Second, the new limitations such as “the control element is connected to the electric component using a second wireless connection between the second transmitter and the second receiver and a first wireless connection between the first transmitter and the first receiver”  (emphases added) in claims 1 and 9; and “the control element is configured for connecting to the electric component using a second wireless connection between the second transmitter and the second receiver and a detachable first wireless connection between the first transmitter and the first receiver” (emphases added) in claim 19 raise new issues that would require further consideration and/or search.
The Examiner respectfully submits that amended claims 1, 9 and 19 would not overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanical and/or electrical structural elements that make or enable the control element 29 to use the second wireless connection such that the control element 29 performs the claimed functions such as “for reversing a supply current direction to the electric component for switching in claims 8 and 9, and “for connecting to the electric component…” in claim 19.   See, e.g., Finisar Corp. v. The Direct TV Group, Inc., 523 F.3d 1323 (Fed. Cir. 2008) (The claim is indefinite because the disclosure only provides the disclosure of “software” without providing some detail about the means to accomplish the claimed function) and In re Katz Interactive Call Processing Patent Litig. v. American Airlines, Inc., 97 USPQ2d 1737 (Fed. Cir. 2011) cited in MPEP §§ 2163, 2173.05(p) and 2181.  Put differently, claims 1, 9 and 19 are apparently unclear because the claims state the functions such as “for reversing a supply current direction to the electric component for switching in claims 8 and 9, and “for connecting to the electric component” in claim 19 without providing an indication as to how the functions are able to be performed.  The recited functions do not follow from the structures recited in the claims.  Thus, it is unclear whether the functions require some other structure(s) or are simply an inherent result of the operating of the bicycle in a certain manner.  Please see, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181.   Please see also, e.g., “control means for automatically operating valves” in Biomedino, LLC. v. Waters Tech. Corp., 490 F.3d 946 (Fed. Cir. 2007); “game control means arranged to control images display means” in Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech, 521 F.3d 1328 (Fed. Cir. 2008); “distributed learning control module” in Williamson v. Citrix Online, LLC; “control device” in Ergo Licensing LLC. v. Carefusion 303 Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) cited in MPEP 2181; “control unit” in nonprecedential Dionex Softron GmbH v. Agilen Technologies, Inc., Case No. 2019-1888, Fed. Cir. 5/6/2020; and “mechanical control assembly… configured to” in MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir. 8/12/2019.  
Third, in response to Applicant’s arguments that Tetsuka (US 20150311954 which was also cited in the Office action of Chinese Patent Office as seen in the Information Disclosure Statement filed on November 29, 2021) does not disclose two-step wireless transmission 1)-3) on p. 14 of Am., the Examiner respectfully submits that Applicant’s arguments are not based on the limitations appeared in the claims.  In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP § 2131.05.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims call for an apparatus (a bicycle or a wheel axle assembly), not a method of using or operating.  Thus, Applicant’s arguments about two step wireless transmission are unavailing.
14.	Other
a.	Applicant’s interview record (Am. p. 12 et seq.) is O.K.
b.	The drawings were received on February 24, 2022.  These drawings are accepted. 
c.	The terminal disclaimer filed on February 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16654599 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

/VINH LUONG/Primary Examiner, Art Unit 3656